DETAILED ACTION
This action is in response to the application filed 4 November 2020, claiming benefit back to 14 November 2019.
	Claims 1 – 11 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 November 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “wherein the storage unit stores record information related to operation time of an activity for producing a product” and then further recites “determine the operation time and non-operation time for each case extracted from the record information”; however it is initially the claims are not clear on  what is meant by ‘for each case extracted from the record information’, as there is no extraction of any ‘case’; merely a recitation of a storage unit that stores record information related to operation time of an activity for producing a product.  As such, it is unclear what is meant by a ‘case extracted from the record information. 
	Further, it is not clear from the claims how the calculation unit determines the operation time and non-operation time, since, at best, the storage unit merely stores information record information relating to ‘operation time’.   As such, it is unclear from where the data used to calculate the operation time and non-operation time for each case extracted from the record information is retrieved.  Clarification and correction is requested.

	Claim 11 recites substantially similar limitations to those found in claim 1, and is rejected using the same rationale.  
	
	Claim 3 recites the limitations of “the threshold information includes a ratio of the operation time to a total of the operation time and the non-operation time as a first threshold, and  the calculation unit determines that a case is abnormal when the ratio of the operation time to the total of the operation time and the non-operation time in the case is lower than the first threshold”, however it is not clear from these limitations how a determination of case abnormality is performed.  The claims call for calculating a threshold as a ratio of the operation time to a total of the operation time and the non-operation time, and then again calculating the same ratio of the operation time to a total of the operation time and the non-operation time, and comparing it to itself (i.e. the threshold).  The claim appears to be using the same data to both calculate the threshold and to calculate the ratio to compare to said threshold, which will always be equal. Clarification and correction is requested.
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of determine the operation time and non-operation time for each case extracted from the record information, and  determine abnormality for each case based on the operation time for each case and the threshold information. 
	These limitation(s), as drafted are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components1.  The 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional limitations of a calculation unit,  a storage unit, and an input and output unit; however limitations are recited at a high level of generality, and are no more than generic computer components which automate the steps.  The claim further recites the storage unit stores record information related to operation time of an activity for producing a product, and threshold information for determining whether the activity for producing the product is abnormal based on the operation time; however this is merely storing information in memory, which is a well-understood, routine, and conventional activity2. 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to dependent claims 2 – 10:
	Claim 2 merely recites additional mental steps of determining time information;
	Claim 3 merely describes the stored data and additional determination steps;
	Claim 4 merely describes additional stored data;
	Claim 5 merely recites additional mental steps of determining;
	Claims 6, 7, and 8 merely describe the stored data and additional determination steps;
	Claims 9 and 10 merely describe the received data. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a calculation unit;  a storage unit; an input and output unit]   amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. 
Applicant’s specification, at, e.g., paragraphs [0012] – [0015], and [0118], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sankhavaram et al. (U.S. 2016/0266728, hereinafter Sankhavaram), in view of Tsuda et al. (U.S. 2008/0103715, hereinafter Tsuda).
	In respect to claim 1, Sankhavaram discloses an analysis system comprising:
	a calculation unit; a storage unit; and an input and output unit (see at least  [0051] FIG. 11 is a diagram of an example of a tracking system (1100) according to the principles described herein. In this example, the tracking system (1100) includes processing resources (1102) that are in communication with memory resources (1104). Processing resources (1102) include at least one processor and other resources used to process programmed instructions. The memory resources (1104) represent generally any memory capable of storing data such as programmed instructions or data structures used by the tracking system (1100). The programmed instructions shown stored in the memory resources (1104) include a relationship mapper (1106), an actual completion rate tracker (1108), an actual completion rate displayer (1110), an estimated completion rate calculator (1112), an estimated completion rate displayer (1116), a time scale adjustor (1118), a completion rate comparer (1120), a notification presenter (1122), an options presenter (1124), an options executor (1126), a backout initiator (1128), a back-out completion rate determiner (1130), a back-out completion rate displayer (1132), a backout notification presenter (1134), and a historical completion rate updater (1136). The data structures shown stored in the memory resources (1104) include an estimated completion rate table (1114); see further [0058] Further, the memory resources (1104) may be part of an installation package. In response to installing the installation package, the programmed instructions of the memory resources (1104) may be downloaded from the installation package's source, such as a portable medium, a server, a remote network location, another location, or combinations thereof. Portable memory media that are compatible with the principles described herein include DVDs, CDs, flash memory, portable disks, magnetic disks, optical disks, other forms of portable memory, or combinations thereof. In other examples, the program instructions are already installed. Here, the memory resources can include integrated memory such as a hard drive, a solid state hard drive, or the like. ) , 
	wherein the storage unit stores record information related to operation time of an activity for producing a product (see at least  [0022] The expected completion rate can be determined through a statistical analysis of historical data of either the entire process OR based on aggregating historical data for , and threshold information for determining whether the activity for producing the product is abnormal based on the operation time ([0026] ...  In yet other examples, the notification may be presented in response to reaching a time threshold based on the historical data), 
	the calculation unit is configured to: 	determine the operation time [and non-operation time] for each case extracted from the record information (see at least  [0019] In response to a task being executed, the process map indicates the actual completion rate of the task's execution. The actual completion rate is the actual rate that it takes to complete the task's execution [i.e. determine the operation time for each case extracted from the record information]),
	determine abnormality for each case based on the operation time for each case and the threshold information (see at least  [0026] The principles described herein may use a notification policy to determine when to provide a notification, such as the halo (312), to indicate that the actual completion rate of a node is slower than an expected completion rate. The notification policy may use statistical information. For example, the notification policy may have a rule that indicates that the notification will appear if an actual completion rate is at least one standard deviation slower than the tasks historically performed... In yet other examples, the notification may be presented in response to reaching a time threshold based on the historical data....; see further  [0048] The comparing engine (1006) compares the actual completion rate of a task that is undergoing execution to the expected completion rate. The time scale engine (1018) may work with the comparing engine (1006) to depict a visual comparison between the actual completion time and the expected completion time), and
	output information of comparing the operation time of a case determined to be abnormal with the operation time of a case not determined to be abnormal to the input and output unit (see at least  [0049] In response to an indication that the actual completion time is slower than the expected completion time, the notification engine (1008) presents a notification to the user. In some examples, the notification is displayed in the display with the process map).
	
	Sankhavaram may not explicitly disclose determine the non-operation time for each case extracted from the record information
	`Analogous art Tsuda discloses determine the operation time and non-operation time for each case extracted from the record information (see at least [0129] FIG. 5 is a diagran1 for explaining the relationship of data including load time and other times used in the embodiment. In FIG. 5, a measurement time is a period (time) in which measurement for the operation information of the production apparatus 11 is performed, in other words, a period for monitoring the production apparatus 11. This measurement time is actually a time each production apparatus 11 is operable, and corresponds to the predetermined period for obtaining the state information before calculating the individual operating rate. Load time is obtained by subtracting downtime caused by setup from the measurement time. The downtime caused by setup is a time the production apparatus 11 is planned to be stopped because of model change or the like [i.e. non-operation time]. Operating time is obtained by subtracting downtime caused by the production apparatus itself from the load time and is a time the production apparatus 11 is operable. Net operating time is obtained by subtracting downtime caused by the other production apparatus from the operating time and is a time the production apparatus 11 actually manufactures products. Fully productive time is obtained by subtracting a lost time caused by defective pieces from the net operating time and is a time the production apparatus 11 manufactures good products).	
It would have been obvious to one of ordinary skill in the art to include in the completion time  of a task of Sankhavaram the operation time and non-operation time as taught by Tsuda since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of giving a more accurate determination of actual completion time compared to historical expected completion times of a task. 

Claim 11 recites a method performing the same steps as found in claim 1, and is rejected using the same rationale. 

In respect to claim 2, the combined invention of Sankhavaram and Tsuda disclose the analysis system according to claim 1 (see Id.), Tsuda further disclosing wherein the calculation unit determines, for each case extracted from the record information, time of an activity that adds value to the product as the operation time and the other time as the non-operation time (see at least 0129] FIG. 5 is a diagran1 for explaining the relationship of data including load time and other times used in the embodiment. In FIG. 5, a measurement time is a period (time) in which measurement for the operation information of the production apparatus 11 is performed, in other words, a period for monitoring the production apparatus time of an activity that adds value to the product as the operation time and the other time as the non-operation time]).

In respect to claim 3, the combined invention of Sankhavaram and Tsuda disclose the analysis system according to claim 2, Tsuda further disclosing 	wherein the operation time includes time to process the product, the non-operation time includes at least one of time of setup work for processing the product, time of confirmation work for confirming a processing result of the product, waiting time for waiting for the product, and stop time due to an abnormality of a facility for processing the product (see at least [0072] ... The time-information structure unit 202 may categorize the time of "manual stop" state immediately after the normal operation state, among the times of "manual stop" state determined based on the state information, into "downtime caused by setup task"...; see further  [0132] The "normal operation" herein is a state where each production apparatus 11 is normally operating. The "abnormal stop" is a state where each production apparatus 11 stops its operation because an abnormal event, such as failure,
occurred in the production apparatus 11. The "manual stop" is a state where each production apparatus 11 is manually stopped by an operator for any reason. The possible reason includes a setup change, a restoration task resulting from an abnormal stop, a stop to deal with an abnormal stop that occurred in the other production apparatus and so on. The "no work for preprocess" is a state where each production  apparatus 11 is waiting for work since a production apparatus 11 in the upstream of the production line stops and cannot transfer the work to the next production apparatuses 11. The "full work for postprocess" is a state where each production apparatus 11 is dwelling since a production apparatus 11 in the downstream of the production line stops and cannot transfer the work out of the previous production apparatuses 11). 
	Tsuda further discloses a ratio of the operation time to a total of the operation time and the non-operation time (see at least [0009], which Operational availability=net operating time / (net operating time + downtime caused by the equipment itself) [i.e. a ratio of the operation time to a total of the operation time and the non-operation time]). 
	Sankhavaram discloses thresholds set by users (see at least [0044] The principles described herein allow the user to set thresholds for receiving messages or options based on the standard deviation or other time based comparison mechanisms), and further discloses the calculation unit determines that a case is abnormal based on a threshold (see at least [0026]).
	The combination of the references teach the claimed invention (the threshold information includes a ratio of the operation time to a total of the operation time and the non-operation time as a first threshold , and the calculation unit determines that a case is abnormal when the ratio of the operation time to the total of the operation time and the non-operation time in the case is lower than the first threshold).  It would have been obvious to one of ordinary skill in the art to include in the setting the user determined threshold using historical information of Sankhavaram the ratio of fully productive time/load time as taught by Tsuda since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of using any historical data and limits as a setting for the threshold to determine if a task is on time or slower when compared to previous tasks. 

In respect to claim 10, the combined invention of Sankhavaram and Tsuda disclose the analysis system according to claim 1, Sankhavaram further disclosing wherein the calculation unit may extract, as one case, information related to an activity performed using one facility for a predetermined period (see at least  [0022] The expected completion rate can be determined through a statistical analysis of historical data of either the entire process OR based on aggregating historical data for the individual tasks from other processes).

Allowable Subject Matter
Claims 5 – 9 would be allowable if the independent claims were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action and if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Yigit; Ahmet et al. (U.S. 2006/0031840), which discloses real time monitoring manufacturing scheduling and control;
Chang; Qing et al. (U.S. 2007/0198135), which discloses applying real-time control to a production system;
Conboy; Michael R. et al. (U.S. 6308107), which discloses realtime decision making system for reduction of time delays in an automated material handling system;
Mishima, Kuniyoshi (U.S. 2002/0194522), which discloses operation report creation system, operation report creation method, and operation report creation program. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1See  MPEP 2106.04(a)(2) III; see also Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank,Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        2 See MPEP 2106.05(d) II.  
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).